Per Curiam.
To be eligible to an elective office created by the Constitution, a person must be a qualified elector. State *578v. Van Beek, 87 Iowa 569. Section 5 of Article 2 of the Constitution of Iowa declares:
l. officers:eligíbility: conviction of infamous crime. “No . . . person convicted of any infamous crime shall be entitled to the privilege of an elector.”
Any crime punishable by imprisonment in the penitentiary is an “infamous crime.” Flannagan v. Jepson, 177 Iowa 393. As the punishment prescribed by statute for forgery is confinement in the penitentiary not more than 10 years, the offense is infamous. Section 4853, Code.
2- cifusiySess :°°n" famous offense: íinllcitAríil sitfrlr In amendment to the petition, plaintiff alleged himself to be a qualified elector, and that he had never been convicted of an infamous crime, but explained this averment of conclusion by saying that, under a void judgment rendered by a court without jurisdiction, he had been imprisoned m the penitentiary 3 years and 9 months, in serving a sentence of 5 years, and that the invalidity therein consisted in having convicted him of an offense of which he had previously been acquitted, and in having excluded certain letters which had been admitted in evidence in the former trial. Neither of these objections goes to the jurisdiction of the court or the validity of the judgment of conviction entered. The case is identified in the pleading as that of State v. Blodgett, 143 Iowa 578, the opinion in which discloses that the plea of former adjudication was held not to be good, and his conviction of the offense of forgery affirmed. Manifestly, the facts pleaded in avoidance thereof are insufficient to justify disregarding the judgment as having been entered without jurisdiction, or even erroneously.
That decision is conclusive on the question of the legality of the- plaintiff’s conviction of an infamous crime, and, under the section of the Constitution quoted, we have no option to do otherwise than declare him not entitled to the privilege of an elector, and, therefore, ineligible as a candidate for the *579office of judge of the Supreme Court of this state. This being so, he is not in a situation to raise other questions argued.-— Affirmed.
Ladd, Weaver, Gaynob, Preston and Salinger, JJ., concur.
Evans, C. J., and Deemer, J., take no part.